On petition foe a eei-iearing.
Woeden, J.
The appellant has filed a petition for a rehearing in this case, claiming, as we understand the petition, that the statute referred to in the principal opinion, making telegraph companies liable for damages occasioned by failure or negligence in certain cases, can have no application in this case, inasmuch as the dispatch in this case was sent from Ohio, another jurisdiction, in which our law can have no force.
If the failure of the company to deliver the dispatch had occurred in Ohio, the dispatch having been sent from one point to another in that State, it might be conceded that our statute would not control the case. But the negligence of the company occurred in Indiana, where the dispatch was received, at the point to which it was transmitted. The *8company was guilty of no negligence in Ohio. The dispatch was duly transmitted from Ohio to the defendant’s office at Aurora, Indiana, its point of destination. The negligence of the company consisted in her failure to promptly deliver the dispatch to the appellee after it had been thus transmitted to her office in Indiana. The statute, in our opinion, clearly applies to such case, whether the dispatch be sent from a point within or without the State.
Petition for a rehearing overruled.